Case: 19-10608   Date Filed: 09/25/2020   Page: 1 of 5



                                                                    [PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-10607
                      ________________________

                   D.C. Docket No. 0:18-cv-61422-BB
                    Bkcy. No. 0:17-bkc-22819-RBR



J.J. RISSELL, ALLENTOWN, PA TRUST,

                                                           Plaintiff-Appellant,
                                 versus

SPIRO MARCHELOS,

                                                         Defendant-Appellee.
                      ________________________

                            No. 19-10608
                      ________________________

                   D.C. Docket No. 0:18-cv-61927-BB
                    Bkcy. No. 0:17-bkc-22819-RBR



J.J. RISSELL, ALLENTOWN, PA TRUST,

                                                           Plaintiff-Appellant,
                                 versus

SONEET KAPILA,
               Case: 19-10608    Date Filed: 09/25/2020    Page: 2 of 5




                                                                Defendant-Appellee.
                           ________________________

                                 No. 20-11357
                           ________________________

                       D.C. Docket No. 0:18-cv-61945-RAR
                         Bkcy. No. 0:17-bkc-22819-RBR



JOHN A. MOFFA, as Trustee of The J.J. Rissell, Allentown, PA Trust,

                                                                 Plaintiff-Appellant,
                                       versus

SONEET R. KAPILA,

                                                                Defendant-Appellee.

                           ________________________

                   Appeals from the United States District Court
                       for the Southern District of Florida
                           _______________________

                                (September 25, 2020)

Before WILLIAM PRYOR, Chief Judge, TJOFLAT and HULL, Circuit Judges.

WILLIAM PRYOR, Chief Judge:

      In all three of these bankruptcy appeals, Stephen Breuer of Moffa & Breuer,

PLLC, filed the notice of appeal and purports to represent the J.J. Rissell Trust. But

the bankruptcy court disqualified attorney John Moffa and the Moffa & Breuer

firm from representing the Trust. Because the Trust was a 50 percent shareholder


                                          2
               Case: 19-10608      Date Filed: 09/25/2020    Page: 3 of 5



of the debtor created to ensure that Moffa & Breuer would collect its legal fees, the

bankruptcy court concluded that Moffa & Breuer’s representation of a shareholder

in which it had a business interest conflicted with its simultaneous representation

of the debtor. Moffa & Breuer repeatedly ignored the bankruptcy court’s

disqualification order. In fact, John Moffa, purportedly pro se in his capacity as

trustee of the Trust and as an attorney for related entities, went so far as to file a

competing plan of reorganization in the bankruptcy court that would have released

the debtor’s claims against his firm and made him president of the reorganized

debtor. But Moffa & Breuer remains disqualified. None of the notices of appeal in

these three appeals was filed by an authorized representative of the Trust, and each

is a nullity. Because the notices of appeal are invalid, we dismiss these appeals.

      To be sure, the Supreme Court has said that an appeal should not be

dismissed based on the “mere technicalit[y]” of a defective notice. Foman v. Davis,

371 U.S. 178, 181 (1962). And to that end, this Court has recognized that “in some

circumstances [a defective notice of appeal] may be adequate when the party’s

intent to appeal is ‘objectively clear’ from all of the circumstances.” Holloman v.

Mail-Well Corp., 443 F.3d 832, 844 (11th Cir. 2006) (quoting Fed. R. App. P. 3(c)

advisory committee’s note to 1993 amendment). Despite the clear requirements of

Federal Rule of Appellate Procedure 3(c), we have excused defective notices of

appeal that failed to designate expressly the district court order appealed, see KH



                                            3
               Case: 19-10608      Date Filed: 09/25/2020    Page: 4 of 5



Outdoor, LLC v. City of Trussville, 465 F.3d 1256, 1260 (11th Cir. 2006), or to

specify the parties taking the appeal, see PlayNation Play Sys., Inc. v. Velex Corp.,

939 F.3d 1205, 1210–11 (11th Cir. 2019), when the appellant’s intent to appeal

was clear from context.

      But the deficiency here cannot be excused because it is not objectively clear

that the Trust intended to appeal. A trust, like a corporation, “is an artificial entity

that can act only through agents, cannot appear pro se, and must be represented by

counsel.” Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985). And

the decision whether to pursue a civil appeal belongs exclusively to the client. See

Soliman v. Ebasco Servs. Inc., 822 F.2d 320, 323 (2d Cir. 1987); Restatement

(Third) of the Law Governing Lawyers § 22(1) (2000). There has been no

indication of an intent to appeal from any qualified agent of the Trust, only from

disqualified attorneys with Moffa & Breuer.

      Stephen Breuer’s decision to file a notice of appeal purportedly on behalf of

the Trust is not evidence that the Trust intended to appeal, because Breuer was

disqualified from representing the Trust. Nor are trustee John Moffa’s pro se

filings in the bankruptcy court evidence that the Trust intended to appeal, because

John Moffa was also disqualified. By virtue of his disqualification from

representing the Trust as a lawyer, John Moffa stands in the same position as a

nonlawyer trustee. And a nonlawyer trustee has no authority to represent a trust in



                                            4
               Case: 19-10608     Date Filed: 09/25/2020    Page: 5 of 5



court. A “trustee represents the interests of others and would therefore be engaged

in the unauthorized practice of law” if allowed to appear pro se as a nonlawyer.

EHQF Tr. v. S & A Capital Partners, Inc., 947 So. 2d 606, 606 (Fla. Dist. Ct. App.

2007); see also Knoefler v. United Bank of Bismarck, 20 F.3d 347, 348 (8th Cir.

1994) (“A nonlawyer, such as these purported ‘trustee(s) pro se’ has no right to

represent another entity . . . in a court of the United States.” (citing C.E. Pope

Equity Tr. v. United States, 818 F.2d 696, 697–98 (9th Cir. 1987))). John Moffa

had no authority to act pro se in the bankruptcy court, so his filings do not suggest

that the Trust intended to appeal.

      There is no justification for excusing these defective notices of appeal

because the circumstances do not make it clear that the Trust intended to appeal.

When an appeal is taken on behalf of an artificial entity by someone without legal

authority to do so, the appeal should be dismissed. See United States v. El-Mezain,

664 F.3d 467, 578 (5th Cir. 2011); Knoefler, 20 F.3d at 347–48.

      So we DISMISS the appeals.




                                           5